DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements
Applicant’s response filed December 27, 2021 is acknowledged.
Claims 1-10, 12, 26, and 27 are pending in the application. 
Claims 1-10, 12, 26, and 27 are examined below.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed 


Drawings
The drawings filed on December 27, 2021 are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed data transfer between multiple entities/devices in the claims must be shown or the features canceled from the claims. The block diagrams of Figs. 4, 6, 7, 9, and 10 represent adequate illustrations of data flow between multiple entities. However, none of these figures appears to illustrate the currently claimed method. Fig. 6 appears closest to the claimed method but the consumer’s checkout request either is not pictured or follows delivery of the checkout page. Additionally, based on the description corresponding to Fig. 6, it does not appear that this embodiment includes a correlation ID in the response message as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12, 26, and 27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-10, 12, 26, and 27, the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites receiving a checkout request to initiate a transaction, generating instructions to send information to a non-merchant, providing the instructions to send information, and receiving a response message regarding the transaction, which constitutes a certain method of organizing human activity (specifically, a commercial or legal interaction). Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Viewing the additional elements as a combination does not add anything further than the individual elements. Therefore, the additional elements in the claim are not sufficient to amount to an inventive concept. Because claim 1 is directed to an abstract idea and fails to recite an inventive concept, it is patent ineligible.
Independent claim 12 contains limitations similar to claim 1 and is therefore rejected using the same rationale.
The dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101. The additional limitations added by these claims, such as a POS terminal, certain data elements, and generating and matching a correlation ID, fail to either integrate the claims into a practical application or add an inventive concept, because they also represent only well-understood, routine, and conventional technology (or placeholders for such) when compared with the court decisions listed in MPEP § 

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, applicant’s recitation “wherein the access device thereafter displays the checkout page to the consumer, and then transmits information to the non-merchant server” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear whether the “display[ing]” and “transmit[ting]” are positively recited steps in the claimed method. Facts supporting the interpretation that these are positively recited steps include the presence of the recitation in the method claim, and the lack of clarity as to how this recitation would otherwise result in a manipulative difference in any of the other method steps. Facts supporting the interpretation that it is not a positively recited method step include the presence of the arguendo that this is the correct interpretation, it is still unclear what manipulative difference in the method is required by this functional recitation. 
Regarding claim 12, applicant’s recitation “wherein the access device thereafter displays the checkout page to the consumer, and then transmits transaction information to the non-merchant server” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear whether the access device is an element of applicant’s invention. On one hand, the preamble clearly states that the claim is directed to a "system" and nowhere in the claim is it recited that the system comprises an access device. On the other hand, applicant claims details of the functionality of the access device, and it is unclear what functional limitations these details would place on the positively recited elements of the system. For the purpose of comparison with the prior art, the examiner is interpreting the access device to not be a part of applicant's invention, consistent with the broadest reasonable interpretation of the claims.
Regarding claims 2-10 and 27, these claims are dependent on either claim 1 or claim 12. Each of these dependent claims fails to clarify the independent claim from which it depends, and each of these dependent claims is, therefore, rejected for the same reason as the independent claim from which it depends. Note that dependent claim 26 clarifies independent claim 12 and is not rejected under 35 U.S.C. 112(b).
Regarding claim 10, applicant’s recitation “matching the correlation ID in the response message to the correlation ID that was generated” would have been unclear to a person having ordinary skill in the art at the time of the invention. There appears to be only one correlation ID, so it is unclear how it could be “matched.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (pre-AIA ) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. . . .

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by 

Claims 1-7, 12, 26, and 27, as understood by the examiner, are rejected under 35 U.S.C. 102(e) as being anticipated by Lee (US 2016/0071093 A1).
Lee discloses the claimed method/system, including:
Claim
Limitation
Representative disclosure in Lee
1,12
receiving, at a merchant server from an access device used by the consumer, a checkout request to initiate the transaction
"view and select items for purchase" [0039]
1,12
generating, by the merchant server, first code comprising instructions executable by the access device to cause the access device to display a checkout page and send information about the access device to a non-merchant server
checkout application 18 and/or website 15"a payment processing system 50 such the system provided by PayPal Inc. of San Jose, Calif., USA may act as the payment provider gateway between the buyer and seller (merchant) to provide payment processing for online transactions on behalf of the buyer so that the buyer never has to expose his payment information directly to the seller." [0027]
1,12
providing, from the merchant server to the access device, the first code

1,12
wherein the access device thereafter displays the checkout page to the consumer, and then transmits information to the non-merchant server

1,12
receiving, at the merchant server, a response message regarding the transaction, the response message being sent by the non-merchant server
"payment processing system 50 sends an approved message back to the merchant" [0029]
2
wherein the checkout page contains a plurality of payment mechanism options for the transaction, wherein a first subset of the payment mechanism options includes one or more first payment mechanisms, and wherein the first code sends the information about the access device in response to one of the first payment mechanisms being selected by the consumer
"entering the UFC card number at the merchant's website 15 redirects the user to the payment processing system 50 where the user 2 is given a choice of complete or partial assignment of a funding instrument 105 for the financial transaction at the time of purchase and/or the complete or partial delayed assignment of the funding instrument for the financial transaction until some later date." [0044]
3
wherein the access device is a personal computer or a mobile phone
client system 5

wherein the transaction information comprises a merchant identifier
"the merchant identifier 19 may be passed with a user purchase request to the payment processing system 50 when the user 2 selects an item for purchase, and the merchant identifier 19 may be used by the payment processing system 50 to associate a particular item purchased with a particular merchant account 110 maintained by the payment processing system 50" [0043]
5
wherein the transaction information includes at least one of:  an amount of the transaction; and/or  one or more items to be purchased in the transaction
"The payment processing system 50 receives the credit card data, validates 65 the card, and communicates with the credit provider's system 35 to verify the amount for the transaction is available in the customer's account 70." [0029]
6
wherein the response message comprises an amount of the transaction and items selected by the consumer on the checkout page
"payment processing system 50 sends an approved message back to the merchant" [0029]. 
7
wherein the response message includes a response as to whether the transaction is authorized

26
the access device
client system 5
27 
the non-merchant server
Paypal and/or the acquirer payment server


Regarding claim 6, Lee does not explicitly disclose the content of the response message. However, this difference is only found in the nonfunctional descriptive material and does not affect how the claimed invention functions (i.e., the descriptive material does not have any claimed function in the claimed method). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-10, as understood by the examiner, are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of applicant-admitted prior art.
The Official notice that transaction IDs were old and well known at the time of Applicant’s invention is taken to be admitted prior art. The Official notice was asserted by the Examiner in the Office action mailed September 28, 2021. Applicant did not adequately traverse this Official notice in Applicant's next response filed December 27, 2021. Applicant did not state why the noticed fact is not considered to be common knowledge or well-known in the art. Therefore, the officially noticed fact is taken to be admitted prior art. See MPEP 2144.03.C.
Regarding claims 8-10, Lee discloses as discussed above, but Lee fails to explicitly disclose the response message including a correlation ID, generation, sending, and matching of that correlation ID.
However, the examiner takes Official notice that it is old and well known in the art to use transaction IDs in messages regarding transactions because this is an efficient mechanism for tracking transactions.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Lee to include the transaction ID of examiner’s official notice because all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim Interpretation
Specification
Portions of applicant’s specification are repeated below (with emphasis added), as they are or potentially will be relevant to interpretation of the claims.
[0013] … "application page" may be a web page, a local page (e.g. a window) of an application running on a PCS terminal, or any other window, screen, or page through which an application receives, sends, or displays information to a consumer, including via text messages. 

[0043] … a correlation ID, which ties together messages associated with the same transaction. The correlation ID may be the same ID that the merchant normally uses internally to track a transaction, which is advantageous, since the merchant 22 does not have to create any additional infrastructure. …

[0083] … Device information may include an IP address for the access device 34, an operating system of the access device 34, a private value (such as a hash or other encrypted value) resulting from code running on the access device 34, or any other type of information correlated to a computing device. …



Response to Amendments and Arguments
The drawing objection is withdrawn in response to applicant’s drawing amendment. However, note the new objection above.
The objection to claim 5 is withdrawn in response to applicant’s amendment.
Regarding the 101 rejection, applicant argues that the step of “generating …” is not well understood, routine, or conventional. Applicant is referred to the prior art rejection for evidence to the contrary.
The 112(b) rejections of the previous office action are withdrawn in response to applicant’s amendment. However, note the new rejections above.
The 112(d) rejection of claim 12 is withdrawn in response to applicant’s amendment.
Regarding the official notice that transaction IDs are old and well known, applicant argues first that official notice indicates that transaction IDs are old and well known but applicant claims a correlation ID. However, as currently claimed, a transaction ID would read on the claimed correlation ID and differs only in the label. As that label is not old and well known, examiner did not take official notice that correlation IDs are old and well known. Applicant further argues that “it is clear from the discussion at paragraphs [0074] and [0084]-[0086] of the specification that the use of a correlation ID in embodiments of the invention is new and different, and it not something which is , and is not a feature that was common knowledge in the art or well known.” The examiner has not taken official notice that correlation IDs as described in [0074] and [0084]-[0086] are old and well known, so this is moot until such time as those aspects of the correlation ID that are new are incorporated into the claims. As applicant has not 
Applicant’s arguments regarding the Hammad reference are moot in view of the newly-cited prior art.

Citation of Relevant Prior Art
All references listed on form PTO-892 are cited in their entirety. The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shetty (US 8788324 B1) discloses an ecommerce system with multiple payment options but lacks a non-merchant server.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685